Citation Nr: 1209602	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-39 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected disabilities of sinusitis with allergic rhinitis, spontaneous pneumothorax, chronic obstructive pulmonary disease (COPD), and bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from June 1961 to October 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of service connection for obstructive sleep apnea. 

As support for his claim, the Veteran testified at a Board hearing at the RO in July 2009 via videoconference before the undersigned Acting Veterans Law Judge (AVLJ). 

In June 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The development has been completed.  The case is returned to the Board for appellate disposition.

Following the certification of this appeal, the Veteran submitted additional lay statements and Internet articles.  However, the Veteran waived his right to have to RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011). 


FINDING OF FACT

The Veteran's current obstructive sleep apnea was not manifested during his active military service, and is not otherwise related to his active military service, to include his service-connected disabilities.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by the Veteran's active military service, to include his service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in October 2004, February 2005, June 2007, and October 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in March 2006 and June 2007 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All of the Veteran's duty-to-assist letters were not provided before the initial RO adjudication of his claim in March 2005.  However, after he was provided the additional letters, his claim was readjudicated in the September 2007 and December 2010 Supplemental Statement of the Case (SSOC) based on any additional evidence received in response to the additional notice letters and since the initial rating decision at issue.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SSOC.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal Board hearing.  In addition, the Veteran has been afforded multiple VA compensation examinations for a medical nexus opinion concerning the etiology of his obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The examination reports contain all findings needed to properly evaluate his disorder.  38 C.F.R. § 4.2 (2011).  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its June 2010 Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Remand included scheduling the Veteran for another VA compensation examination, which he had in July 2010.  A VA addendum medical opinion was also obtained in October 2010.  The claim was then readjudicated in a December 2010 SSOC, as requested in the Board's Remand.  Therefore, these actions substantially comply with the Board's remand, and no further remand is necessary.

Analysis

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that a veteran currently has a disorder that was chronic during his active military service, or, if not chronic, that was seen during his active military service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of a chronic disease during the military, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it.  Without this minimum level of proof, there is no valid claim.).

Here, the Veteran has the required current diagnosis.  At the July 2010 VA examination, the VA examiner diagnosed the Veteran with obstructive sleep apnea.  Thus, the Veteran has satisfied the first requirement of service connection.

The determinative issue is whether the Veteran's obstructive sleep apnea is attributable to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran's military entrance examination was normal.  At his Board hearing, the Veteran testified that, during his active military service, he underwent a thoractomy for a collapsed lung in 1970.  The Veteran stated that while he was only diagnosed with sleep apnea in 2003, he in fact began experiencing symptoms well before that - shortly after the 1970 in-service surgery.   The thoracotomy is documented in the Veteran's STRs.  However, his STRs contain no complaints of or treatment for sleep problems.  His military separation examination was normal in this regard.  

Post-service, the Veteran was first treated for his obstructive sleep apnea in September 2003.  In a September 2006 statement, the Veteran confirmed that he was first diagnosed with sleep apnea in September 2003.  The Veteran left the active military service in 1971 and did not complain of symptoms until over thirty years later.  This intervening lapse of so many years between his separation from the military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the military service, which resulted in any chronic or persistent disorder).  

In regard to a nexus opinion, the Veteran was afforded a VA examination in July 2010.  In October 2010, the VA examiner provided an addendum medical opinion.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner concluded that the Veteran's sleep apnea is not caused by or a result of his active military service, to include his thoracotomy for pneumothorax.  The examiner reasoned that the first documented diagnosis of sleep apnea was in September 2003.  The examiner also described several alternate risk factors for sleep apnea, including hypertension, a high neck circumference, being male, use of alcohol, smoking, and prolonged sitting.
There is no positive evidence to the contrary of this medical opinion in the claims file.  The treatment notes of record do not provide any support for the Veteran's claim.  For all of these reasons, service connection on a direct basis is not warranted.

The Veteran also asserts that his currently diagnosed obstructive sleep apnea is due to or aggravated by his service-connected disabilities, which include sinusitis with allergic rhinitis, spontaneous pneumothorax, COPD, and bronchitis.

In order to prevail under the theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made (i.e., prior to October 10, 2006), the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, it is undisputed that the Veteran holds a current diagnosis of obstructive sleep apnea, and that he is service-connected for sinusitis with allergic rhinitis, spontaneous pneumothorax, COPD, and bronchitis.  However, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, the Veteran was afforded a VA examination in November 2004.  The November 2004 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that there was no evidence that the Veteran's sleep apnea was secondary to his service-connected allergic rhinitis.  An addendum VA medical opinion was obtained in June 2007.  The June 2007 VA examiner, following a review of the claims file, concluded that the Veteran's "sleep apnea is less as likely as not secondary to" his service-connected disabilities.  The June 2007 VA examiner reported that there is no medical documentation or evidence to provide that chronic sinusitis or a history of pneumothorax creating obstructive lung disease causes sleep apnea.  In July 2010, the Veteran was afforded another VA examination.  The July 2010 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's sleep apnea "is not caused by or [a] result of his service-connected" disabilities.  Finally, in October 2010, an addendum VA medical opinion was obtained.  The October 2010 VA examiner determined that the Veteran's sleep apnea s not caused by or a result of his service-connected disabilities.  The examiner also concluded that the Veteran's service-connected disabilities did not cause a permanent increase in the severity of his sleep apnea.  As rationale for this conclusion, the examiner described several alternate risk factors for sleep apnea, including hypertension, a high neck circumference, being male, use of alcohol, smoking, and prolonged sitting.

There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment notes of record do not provide any support for the Veteran's claim.  As such, service connection on a secondary basis is also not warranted.

In addition to the medical evidence, the Board has considered the Veteran's lay statements, including testimony presented at a personal hearing, the Veteran's spouse's statements, and the Internet articles submitted by the Veteran.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his sleep apnea began during his active military service or began shortly after his service-connected disability symptoms manifested, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the obstructive sleep apnea to be credible, since his STRs make no reference to a sleep disorder, and the Veteran himself reported that he first noticed symptoms in 2003, more than 30 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, including several medical opinions, which fails to show that his obstructive sleep apnea is related to his active military service, to include his in-service thoracotomy, or to his service-connected disabilities.

For the reasons set forth above, the Board finds that the Veteran's lay statements, regarding his sleep apnea symptoms being present since his active military service, to not be credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's lay statements in support of this claim, is unfavorable to the claim for service connection for obstructive sleep apnea.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim; thus, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for obstructive sleep apnea is not warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


